     Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 1 of 17



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                    :
UNITED STATES OF AMERICA
                                    :

     v.                             :    Criminal No. DKC 15-0548-1
                                         Civil Action No. DKC 18-2936
                                    :
CHARLESTON HARRIS
                                    :

                          MEMORANDUM OPINION

     Presently pending and ready for resolution are the motion to

vacate    sentence    filed    by    Petitioner     Charleston     Harris

(“Petitioner”), as well as his requests to supplement.        The issues

have been briefed, and the court now rules, no hearing being deemed

necessary.   Local Rule 105.6.          For the following reasons, the

motion will be denied, as will the requests to supplement.

I.   Background

     On October 19, 2015, Petitioner was charged in an indictment

with 1) conspiracy to engage in sex trafficking of a minor in

violation of 18 U.S.C. § 1594(c)); 2) sex trafficking of a minor,

under 18 U.S.C. §§ 1591(a),(b)(2); and 3) an attempt to do the

same, under these same sub-sections.          (ECF No. 1).    Respondent

United States of America (“the government”) points out that “[e]ach

of these charges carried with it a mandatory term of imprisonment

of ten years and a maximum term of life.          (ECF No. 173, at 1)

(citing 18 U.S.C. § 1591(b)(2)).
      Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 2 of 17



      On June 28, 2017, Petitioner pled guilty to the second count:

sex   trafficking   of   a   minor,   in   an   agreement   pursuant    to    a

Fed.R.Crim.P. 11(c)(1)(C)(a “C-Plea”).          (ECF Nos. 106-108) (noting

ECF 108 is a “Supplement” to the plea agreement, filed under seal).

The parties stipulated to a term of imprisonment of “not less than

120 months and not more than 168 months.”          (ECF No. 107, ¶ 9).       On

October 18, 2017, Judge Titus sentenced Petitioner to 168 months’

imprisonment, the high-end of the sentencing range agreed upon in

the C-Plea and, after a subsequent hearing on restitution, an

amended judgment was entered on January 11, 2018.           (ECF No. 148).

This conviction became final, at latest, January 25, 2018, when

his time to appeal from the amended judgment expired.1

      Petitioner first filed a motion to vacate his sentence under

28 U.S.C. § 2255 on September 21, 2018.         (ECF No. 151).2   That same


      1United States v. Sanders, 247 F.3d 139, 142 (4th Cir. 2001),
held that a conviction became final for § 2255 purposes on the
date judgment was entered.     However, after the Supreme Court
decided Clay v. United States, 537 U.S. 522, 527 (2003), holding
that finality attaches when the time for filing a certiorari
petition expires, the Sanders holding has been called into
question. Most courts now assume that, when no appeal is taken,
a judgment becomes final when the time for filing such an appeal
expires, which is 14 days later. See Brown v. United States, ELH-
16-4075, 2017 WL 4946990, at *2 (D.Md. Nov. 1, 2017) (discussing
this approach and citing more recent authority).

      2This motion, as with Petitioner’s others, gets the benefit
of the “prison mailbox rule” in that it was “filed” as soon as it
was placed into the prison mail system. As the benefit of an only
slightly earlier filing date does not affect the timeliness of
these motions, the date of docketing will be used for simplicity’s
sake.
                                      2
     Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 3 of 17



day, however, Mr. Harris moved to hold this motion in abeyance,

citing the fact that the Bureau of Prisons (“BOP”) had him in

transit and that a “fellow inmate” was assisting in the preparation

of his legal documents.    (ECF No. 152).    In the interim, after the

death of Judge Titus, the case was reassigned to this member of

the bench, and an order was issued on March 15, 2019, explaining

to Petitioner that his petition could not proceed as it was

unsigned — mooting his request to hold his motion in abeyance —

and granting him twenty-one days to cure this fatal defect.

(ECF No. 153).   When no response was received by May 17, 2019, the

motion was dismissed.     (ECF No. 154).

     On September 30, 2019, the court received correspondence from

petitioner, expressing his willingness to move forward with his

petition but again citing delays, this time caused by his return

to United States Penitentiary Allenwood.           (ECF No. 159).      A

letter/order was sent to him there on October 8, 2019, advising

him that in “light of your movement between institutions,” he would

be given “one final chance” to file a proper, signed § 2255 motion.

(ECF No. 161).

     Just under a month later, on November 4, 2019, Petitioner re-

filed a motion to vacate the earlier dismissal of his § 2255

motion, that included a signed copy of that earlier motion (ECF

No. 162-1, at 1-16), as well as a signed copy of his motion to

hold this motion in abeyance.          (ECF No. 162-2) (signing ECF

                                   3
        Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 4 of 17



No. 152).3         He also filed two supplements:         one that seeks to add

a “new fact” and two new constitutional claims to his petition

(ECF No. 163), and one that simply reiterates this allegedly newly

discovered          fact,    but    with   no     attendant    legal    arguments.

(ECF No. 164).         On November 18, 2019, the Clerk was directed to

reopen        Petitioner’s     civil   case     and   notice   was   sent    to    the

government to respond to Petitioner’s motion within sixty days.

(ECF No. 165).             After an extension was granted, the government

filed its response on March 13, 2020.                 (ECF No. 173).     Following

some apparent confusion by Mr. Harris as to the status of his

petition, a letter was sent to him explaining that the government

already had filed its response on March 13, 2020, but that the

government would be directed to re-send its response to Petitioner.

(ECF        Nos.   176).     That   same   day,   the   government     was   ordered

immediately to remail its opposition to Mr. Harris, and Petitioner

was granted thirty days to respond, once it was sent.                             (ECF

No. 177).          After another extension was granted, this time at

Petitioner’s request, Petitioner filed his reply on August 31,

2020.        (ECF No. 185).




        3
       This motion to hold his motion to vacate in abeyance was
denied by order on March 15, 2019, however. (ECF No. 153). Despite
attaching a signed copy of this motion, the Petitioner does not
reference it in his motion to vacate the dismissal. (See generally
ECF No. 162). Petitioner may have signed it simply to correct his
previous omission and as one of the documents sent back to him for
signature. (See ECF No. 161).
                                           4
       Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 5 of 17



II.    Motion to Vacate Sentence

       A.     Claims Raised

       Petitioner’s        motion   to   vacate    his   sentence     advances   two

grounds for relief:          ineffective assistance of counsel in failing

to advise him properly on his immigration status and inducing him

to    give    up    his    purported     citizenship     in   entering   the     plea

agreement, and a constitutional violation in stripping him of his

citizenship as part of the plea and judgment.

       1.     “Erroneous” Advice on Petitioner’s Immigration Status

       Petitioner’s motion first argues that his former counsel

violated “his Sixth Amendment right to counsel by erroneously

advising him to surrender naturalized citizenship.”                   At the time,

he claims he was continuing to seek a “certificate of citizenship,”

despite what he alleges was an unreasonable denial of his earlier

application — an application he purports was statutorily eligible

for approval based on his mother obtaining her citizenship on

February 9, 1996, when Petitioner was still under eighteen years

of age.       He argues that counsel “advised me to concede I was not

a citizen of the United States” during plea negotiations, as “there

was no proof that I was a citizen.”

       2.     Constitutional Violation

       Petitioner argues that the plea, and his counsel’s failure to

object       to    it,    thereby   violated      the    Fourteenth    Amendment’s

Privileges or Immunities Clause in that the eventual deportation


                                           5
     Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 6 of 17



contemplated by it denies his “still valid” citizenship.             (ECF No.

162-1, at 7-8). The second ground for his motion follows a similar

theory: Petitioner argues that because he was a citizen when he

entered   into   his   plea    agreement,     it    deprived   him   “of   his

Constitutional    right    under    Article        IV,   Section   2[1]    [the

Privileges and Immunities Clause].” (ECF No. 162-1, at 7-8).

     3.   Standards of Review — Ineffective Assistance of
     Counsel and Constitutional Violations

     To   establish     ineffective       assistance      of   counsel,    the

petitioner must show both that his attorney’s performance fell

below an objective standard of reasonableness and that he suffered

actual prejudice.      Strickland v. Washington, 466 U.S. 668, 687

(1984). There is a strong presumption that counsel’s conduct falls

within a wide range of reasonably professional conduct, and courts

must be highly deferential in scrutinizing counsel’s performance.

Strickland, 466 U.S. at 688–89; Bunch v. Thompson, 949 F.2d 1354,

1363 (4th Cir. 1991).     A determination need not be made concerning

the attorney’s performance if it is clear that no prejudice could

have resulted from it.        Strickland, 466 U.S. at 697.

     In the context of a § 2255 petition challenging a conviction

following a guilty plea, a defendant establishes prejudice by

demonstrating “a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted

on going to trial.”       Hill v. Lockhart, 474 U.S. 52, 59 (1985);


                                      6
     Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 7 of 17



accord United States v. Mooney, 497 F.3d 397, 401 (4th Cir. 2007).

Moreover, Petitioner “must convince the court” that such a decision

“would have been rational under the circumstances.”             Padilla v.

Kentucky, 559 U.S. 356, 372 (2010).         “The challenger’s subjective

preferences,     therefore,   are   not   dispositive;   what   matters   is

whether proceeding to trial would have been objectively reasonable

in light of all of the facts.”        United States v. Fugit, 703 F.3d

248, 260 (4th Cir. 2012).

     A petitioner who pleads guilty has an especially high burden

in establishing an ineffective assistance claim.           As the Supreme

Court of the United States explained, “[t]he plea process brings

to the criminal justice system a stability and a certainty that

must not be undermined by the prospect of collateral challenges in

cases . . . where witnesses and evidence were not presented in the

first place.”     Premo v. Moore, 562 U.S. 115, 132 (2011).        Thus, a

petitioner alleging ineffective assistance in the context of a

guilty plea must meet a “substantial burden . . . to avoid the

plea[.]”   Id.

     Section 2255 requires a petitioner asserting constitutional

error to prove by a preponderance of the evidence that “the

sentence was imposed in violation of the Constitution or laws of

the United States, or that the court was without jurisdiction to

impose such sentence, or that the sentence was in excess of the

maximum authorized by law.”         A pro se movant, such as Petitioner,

                                      7
       Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 8 of 17



is   entitled      to    have   his   arguments   reviewed    with   appropriate

consideration.          See Gordon v. Leeke, 574 F.2d 1147, 1151–53 (4th

Cir. 1978).        But if the § 2255 motion, along with the files and

records of the case, conclusively shows that he is not entitled to

relief, a hearing on the motion is unnecessary and the claims

raised in the motion may be dismissed summarily.                 § 2255(b).

       4.    Analysis

       The government asserts, as its central ground for dismissal,

that Petitioner has never been a U.S. citizen, understood this in

entering     a    plea    that    said   as   much,   and    testified    to    his

satisfaction with counsel at his Rule 11 hearing.                 (ECF No. 173,

at 5-9).         In that sense, it argues that the entire motion is

founded on a faulty premise.              The government argues, moreover,

that    no   rational       person    would   have    rejected    the    plea    in

Petitioner’s situation and so no actual prejudice resulted; in the

absence of such an agreement, the government argues it would have

sought to prosecute Petitioner on all counts in his indictment.

Each of these counts carried a ten-year mandatory minimum, and

would put him, it estimates, in a sentencing guideline range of

235 to 293 months’ incarceration if convicted, instead of the far

lower range to which it stipulated in the plea.

       Petitioner is clear in his reply that his former lawyer “Mr.

Davis’[s] failure to form a derivative citizenship defense on

behalf of Mr. Harris was prejudicial because otherwise Mr. Harris

                                          8
      Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 9 of 17



would have elected to go to trial.” (ECF No. 185, at 4-5). Whether

or not a “rational person” would have made this choice need not be

addressed, however, as the claim that Petitioner did not understand

the immigration implications of his plea is foreclosed by his own

sworn statements.     See United States v. Lemaster, 403 F.3d 216,

221   (4th   Cir.   2005)     (“[I]n     the   absence     of     extraordinary

circumstances    . . . allegations in a § 2255 motion that directly

contradict    the   petitioner’s       sworn   statements       made   during   a

properly conducted Rule 11 colloquy are always palpably incredible

and   patently   frivolous    or   false.”)    (internal    quotation      marks

omitted)); (See ECF No. 173, at 4-5) (quoting Fields v. Atty. Gen.

of State of Md., 956 F.2d 1290, 1299 (4th Cir. 1992) (“Absent clear

and convincing evidence to the contrary, a defendant is bound by

the representations he makes under oath during a plea colloquy.”)).

      The    government     includes     portions   of     transcripts      from

Petitioner’s rearraignment that show, among other things, that Mr.

Davis explained to the court that the plea would “100%” result in

his deportation to Liberia, and he understood that.                    Mr. Davis

explained to the court that Petitioner “fell through the cracks,”

as his parents brought him over to the U.S. at age 9 but “didn’t

fill out the proper paperwork,” and his subsequent applications

have been rejected “a number of times.”          Judge Titus, speaking to

Mr. Harris, reiterated that he had “indicated that you are a not

a U.S. citizen,” and so sought to make sure that he understood

                                        9
        Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 10 of 17



that his plea could not only affect his immigration status but, by

its explicit terms, would result in his deportation to Liberia.

He responded, “Yes I do.”                  Petitioner also confirmed his full

understanding of his plea and satisfaction with counsel to Judge

Titus.       (ECF No. 173, at 5-9).

        Any claim premised on Petitioner’s purported belief that he

was, nevertheless, a U.S. Citizen and not foreclosed from asserting

this    citizenship       and    challenging       his   eventual    deportation     is

entirely contradicted by Petitioner’s own sworn statements in the

face    of     a   plea    agreement       that    was   unequivocally      clear     on

Petitioner’s       immigration       status.        These   statements      show    that

Petitioner was satisfied with Mr. Davis’ representation when he

entered his plea and was fully aware that it would result in his

deportation        and    foreclose    any     future    attempt     to    assert    his

purported citizenship.

        As   the   plea    itself     is    said   to    have   violated     both    the

Privileges and Immunities Clause of Art. IV of the Constitution

and    the     Privileges       or   Immunities      Clause     of   the   Fourteenth

Amendment, however, Petitioner’s constitutional claims must still

be addressed.       Petitioner cannot, however, show by a preponderance

of the evidence that he was a citizen when he entered into the

plea.        Not only does he fail to satisfy that burden, but the

government demonstrates that such a showing is impossible: he was

never a citizen.

                                             10
      Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 11 of 17



      Petitioner argues in his motion that prior to his application

for   citizenship,    his    “mother—Veria       Gbardee     Saad,      became     a

naturalized citizen on February 9, 1996.”              Having moved to live

with her in the United States at the age of nine, Petitioner

applied for citizenship on August 19, 1997, before he turned

eighteen, and thus argues he “was statutorily eligible” under

“Section 322” of the Immigration and Nationality Act to receive

his citizenship, despite the fact that he concedes his application

was denied, albeit “unreasonably,” on October 28, 1997.                  (ECF No.

162-1, at 5-6) (citing 8 C.F.R. §322.2).

      The relevant regulation in effect at the time of Petitioner’s

application, however, clearly states that a petitioner must “[b]e

unmarried   and   under     18   years    of   age,   both   at   the    time     of

application and at the time of admission to citizenship.”                         (8

C.F.R. §322.2(a)(1)(1997))(emphasis added).                 A letter from the

Immigration and Naturalization Service, sent in October of 1997 to

Mr. Harris, is attached to his main petition and explains as much.

Largely corroborating the version of this history explained by Mr.

Davis in Petitioner’s plea hearing and detailed above, the letter

informs Mr. Harris that although he was admitted as a “lawful

permanent resident on November 8, 1989” and was under eighteen at

the time the application was received, he subsequently turned

eighteen    and   thereby    became      ineligible   for    citizenship;        his



                                         11
     Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 12 of 17



application, he was informed, was therefore being denied.               (ECF

No. 162-1, at 43-44).

     His reply, nevertheless, reiterates his belief that simply

because his mother became a naturalized citizen, he became a

citizen outright as a “person born outside of the United States to

parents who were born or naturalized in the United States is also

a citizen of the U.S.”      (ECF No. 185, at 3) (citing to Merriam-

Webster’s Dictionary of Law (1996)).        As such, he claims he “had

no reason” to apply for “re-admission” into the United States as

he has been here “since 1989 as a lawful citizen.”         (Id.).

     Even accepting the accuracy and authority of this citation,

such a statement clearly applies to those born to parents who are

already citizens. Mr. Harris’s mother did not become a naturalized

citizen until well after his birth, and the very sub-section of

Federal Regulations cited by Petitioner, at the time, clearly and

unequivocally required an application be approved, and not just

received, before the petitioner turned eighteen.            That did not

happen in Mr. Harris’s case, as Petitioner was informed by letter

and as his former counsel told the court.         Petitioner has failed

to show by a preponderance that he was a citizen, either at the

time he entered the plea or any time prior.         The main petition’s

constitutional and ineffective assistance of counsel claims are

without merit and will be denied.



                                   12
     Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 13 of 17



     B.   Supplemental Claims

     Petitioner’s first supplement to his motion to vacate, filed

on the same day as the re-filed petition itself, seeks to add two

free-standing    claims   as   to   why   his   conviction     should   be

overturned.4    The government acknowledges this supplement but does

not respond to these arguments.     (ECF No. 173, at 2).      Regardless,

they may be dismissed as untimely as they were first filed on

November 4, 2019, far more than a year after his conviction became

final, and do not relate back to his timely claims.

     Mr. Harris argues that the “Federal Government” violated “The

Constitution’s Separation of Powers” in granting the executive and

judicial branches “‘unfettered’ discretion” to “‘use’ Information”

when sentencing a person under 18 U.S.C. § 3661.          He argues that

this is an unconstitutional balance of powers as “The Constitution

assigns law making to Congress to define and ordain punishment.”

(ECF No. 163, at 2) (referring presumably to the legislative powers

granted to Congress, U.S. Const. art. 1, § 1).        Petitioner asserts



     4 The second supplement, as mentioned, does not contain any
substantive grounds to overturn his conviction, but instead points
to a “New Fact,” also included in the first supplement — the
introduction by Senators Durbin and Grassley of the “Prohibiting
Punishment of Acquitted Conduct Act of 2019.”      (ECF No. 164).
Although Petitioner’s discussion of the proposed legislation does
not clearly explain its import, review of the publicly available
text of bill shows that it seeks to prohibit the consideration of
“acquitted conduct” at sentencing. Petitioner, however, does not
explain how such a bill, even if passed, would affect (let alone
overturn) his conviction or revive an otherwise untimely claim, as
discussed more below.
                                    13
       Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 14 of 17



that this discretion also somehow violates the Fifth Amendment’s

Grand Jury Clause, which states that, “No person shall be held to

answer for a capital or otherwise infamous crime, unless on a

presentment or indictment.”          U.S. Const. amend. V.            He similarly

alleges that it violates the Sixth Amendment’s Jury Clause, without

elaboration — presumably arguing it violated his “right to a speedy

and public trial, and by an impartial jury.”                 U.S. Const. amend

VI.        Finally, the entire sentencing scheme, Petitioner argues,

delegates power as “the Sentencing Commission is an arm of the

Judicial Branch, not Congress” and thus is “repugnant” to the

Constitution.5         Even   more   vaguely,     he   argues    that     judicial

discretion in sentencing “interfered with trial counsel’s ability

of    how    to   independently   conduct   the    defense      at    sentencing.”

Petitioner,        however,   does   not    explain     what         statutory   or

Constitutional provision this violates.            (ECF No. 163, at 3).

       These claims are not timely and so will not be considered on

the merits.        Pursuant to 28 U.S.C. § 2255(f), a federal prisoner




       5
       In particular, he references the ability of the court to
depart upwardly from the guidelines (ECF No. 163, at 2), but the
plea calculates a final offense level of 33, which, even, if
Petitioner was found to have no prior criminal history (Category
I, although the plea is agnostic on this point, see ¶ 7), would
subject him to a guideline range of 135-168 months, roughly
approximating the sentencing range to which the parties agreed.
Judge Titus’s sentence occupies the highest possible of either
range but does not represent a departure from the guidelines.
                                       14
      Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 15 of 17



must file a motion to vacate, set aside, or correct his sentence

within one year of the latest of the following dates:

                   (1) the date on which the judgment of
              conviction becomes final;

                   (2) the date on which the impediment to
              making a motion created by governmental action
              in violation of the Constitution or laws of
              the United States is removed, if the movant
              was prevented from making a motion by such
              governmental action;

                   (3) the date on which the right asserted
              was initially recognized by the Supreme Court,
              if that right has been newly recognized by the
              Supreme    Court   and   made    retroactively
              applicable to cases on collateral review; or

                   (4) the date on which the facts
              supporting the claim or claims presented could
              have been discovered through the exercise of
              due diligence.

An otherwise untimely amendment to a timely claim is considered

timely    when   it   “relates     back”   because     it   arises    out   of    the

“conduct, transaction, or occurrence set forth . . . set forth in

the original pleading.”           Mayle v. Felix, 545 U.S. 664, 649 (2005)

(citing Fed.R.Civ.P. 15(c)(2)).

      Petitioner’s re-asserted main petition involves the same

alleged    deficiencies      of    counsel’s    performance     raised      in    the

timely, but unsigned, original petition filed on September 21,

2018 (ECF No. 151), it relates back and is timely.                   The claims in

his   first    supplement,    however,       involve   Judge   Titus’s      use    of

statutorily approved discretion when sentencing Mr. Harris under


                                        15
     Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 16 of 17



28 U.S.C. § 3661, and so they do not relate back to this original

petition — these allegations surround alleged illegal conduct of

the court, not counsel.      Petitioner attempts to get around the

untimeliness of his supplemental claims by pointing to the alleged

“new fact” involving proposed legislation to bar the consideration

of acquitted conduct in sentencing, as discussed above.          (See ECF

No. 163, at 1).     This alleged “fact,” even if newly discovered,

has absolutely no bearing on Petitioner’s claims and does not cure

their untimeliness.      The supplemental claims are barred from

consideration as they do not relate back to the citizenship issue

raised in Petitioner’s first motion and are, therefore, untimely.

III. Conclusion

     For the foregoing reasons, the motion to vacate sentence filed

by Petitioner Charleston Harris will be denied.

     Pursuant to Rule 11(a) of the Rules Governing Proceedings

under 28 U.S.C. §§ 2254 or 2255, the court is also required to

issue or deny a certificate of appealability when it enters a final

order adverse to the petitioner.        A certificate of appealability

is a “jurisdictional prerequisite” to an appeal from the court’s

order.    United States v. Hadden, 475 F.3d 652, 659 (4th Cir. 2007).

A certificate of appealability may issue “only if the applicant

has made a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2).       Where the court denies the

petitioner’s motion on its merits, a petitioner satisfies this

                                   16
      Case 8:15-cr-00548-DKC Document 196 Filed 02/11/21 Page 17 of 17



standard by demonstrating that “reasonable jurists would find the

court’s   assessment    of    the   constitutional        claims   debatable   or

wrong.”    Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also

Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003). Where a motion

is denied on a procedural ground, a certificate of appealability

will not issue unless the petitioner can demonstrate both “(1)

that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

(2) that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.”                    Rose v.

Lee, 252 F.3d 676, 684 (4th Cir. 2001) (internal marks omitted).

      After review of the record, it is clear that Petitioner does

not   satisfy   the   above    standard     as    these   claims   are   clearly

deficient.      No reasonable jurist would find the outcome on the

merits of this main petition debatable or that the supplemental

claims    are    clearly      time-barred        as   a   procedural     matter.

Accordingly, a certificate of appealability will not issue.                     A

separate order will follow.



                                                      /s/
                                            DEBORAH K. CHASANOW
                                            United States District Judge




                                      17
